Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 22, 2021

                                       No. 04-21-00098-CR

                                        Isaac CARDENAS,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 227th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CR10269
                        Honorable Kevin M. O'Connell, Judge Presiding


                                          ORDER
        Appellant’s court-appointed attorney filed a brief and motion to withdraw pursuant
to Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no meritorious issues
to raise on appeal. Appellant’s pro se brief was due September 13, 2021.

       On September 15, 2021, appellant filed a pro se motion to stay this appeal pending his
attempt to obtain post-conviction DNA testing of certain evidence.

        There exists “no free-standing due-process right to DNA testing.” Ramirez v. State, 621
S.W.3d 711, 717 (Tex. Crim. App. 2021) (citing Ex parte Gutierrez, 337 S.W.3d 883, 889 (Tex.
Crim. App. 2011)). Rather, Chapter 64 of the Texas Code of Criminal Procedure provides that a
convicted person may submit a motion to the convicting court to obtain post-conviction DNA
testing, and a convicting court may order forensic DNA testing only if the statutory
preconditions of Chapter 64 are met. See TEX. CODE CRIM. PROC. art. 64.01; Gutierrez, 337
S.W.3d at 889.

      Because appellant may request DNA testing pursuant to article 64.01, he is not entitled to
a stay of the pending appeal from his underlying conviction. Therefore, the motion is
DENIED.

       Appellant is reminded that his brief was due September 13, 2021 and no motion for an
extension of time to file the brief has been filed. If neither the brief nor a motion for extension of
time is filed by October 4, 2021, this appeal will be considered without benefit of a brief filed by
appellant.



                                                     _________________________________
                                                     Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of September, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court